Case 1:19-cr-00077-WJM Document 53 Filed 07/17/20 USDC Colorado Page 1 of 7




                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLORADO
                             Judge William J. Martínez

Criminal Case No. 19-cr-77-WJM

UNITED STATES OF AMERICA,

      Plaintiff,

v.

1.    GILBERT KYGER,

      Defendant.


           ORDER DENYING MOTION FOR COMPASSIONATE RELEASE


      Before the Court is Defendant’s Motion for Compassionate Release. (ECF

No. 47.) For the reasons explained below, the Court denies this motion.

                                   I. BACKGROUND

      On June 19, 2019, Defendant Gilbert Kyger (“Kyger”) pleaded guilty to

possession of a firearm by a prohibited person, in violation of 18 U.S.C. § 922(g)(1).

(See ECF No. 21.) On August 28, 2019, the Court sentenced him to 32 months’

imprisonment. (ECF Nos. 40–41.)

      The Bureau of Prisons (“BOP”) currently houses Kyger at FCI Sheridan, in

Sheridan, Oregon. (ECF No. 47 at 1.) He states, and the Government does not

contest, that his “projected release date is June 4, 2021, so he has now served all but

roughly 12 months of his sentence.” (Id.)

      Kyger filed the motion currently at issue on June 23, 2020. As of that date, there

were “no reported COVID-19 infections at his facility.” (Id. at 2.) Kyger nonetheless
Case 1:19-cr-00077-WJM Document 53 Filed 07/17/20 USDC Colorado Page 2 of 7




argues that “it is only a matter of time” (id.), and that he is at particular risk for a severe

case of COVID-19 because he “suffers from asthma” (id. at 15).

       In response, the Government argues that Kyger’s asthma does not appear to be

a particular threat, and that Kyger is otherwise not a proper candidate for

compassionate release. (ECF No. 50 at 6–9.)

       In reply, Kyger submits additional information about his asthma, and further notes

that FCI Sheridan now reports one positive case of COVID-19 among the inmate

population as of the date of the reply brief (July 10, 2020). (ECF No. 52.)

       Kyger asks that the Court resentence him to “time served and 12 months of

home confinement.” (Id. at 12.)

                                        II. ANALYSIS

       Kyger invokes the Court’s authority to grant what is commonly referred to as

“compassionate release.” The statutory basis for compassionate release is as follows:

              The court may not modify a term of imprisonment once it has
              been imposed except that—

                  (1) in any case—

                      (A) the court, upon motion of the Director of the
                      Bureau of Prisons, or upon motion of the defendant
                      after the defendant has fully exhausted all
                      administrative rights to appeal a failure of the Bureau
                      of Prisons to bring a motion on the defendant’s behalf
                      or the lapse of 30 days from the receipt of such a
                      request by the warden of the defendant’s facility,
                      whichever is earlier,[1] may reduce the term of
                      imprisonment (and may impose a term of probation or
                      supervised release with or without conditions that
                      does not exceed the unserved portion of the original
                      term of imprisonment), after considering the factors
                      set forth in section 3553(a) to the extent that they are
       1
        The Government does not contest that Kyger submitted a proper request and received
no response within 30 days. (Compare ECF No. 47 at 11–12 with ECF No. 50.)


                                               2
Case 1:19-cr-00077-WJM Document 53 Filed 07/17/20 USDC Colorado Page 3 of 7




                       applicable, if it finds that—

                          (i) extraordinary and compelling reasons warrant
                          such a reduction; or

                          (ii) the defendant is at least 70 years of age [along
                          with various other conditions not relevant here];

                       and that such a reduction is consistent with applicable
                       policy statements issued by the Sentencing
                       Commission . . . .

18 U.S.C. § 3582(c).

       In short, to have Kyger released from confinement immediately under this

authority, the Court would need to re-sentence Kyger to time served (as of today, about

21 months, instead of 32). To merit such relief, Kyger must first demonstrate

“extraordinary and compelling reasons” that are “consistent with applicable policy

statements issued by the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A) &

(c)(1)(A)(i).

       One Sentencing Commission policy statement that appears potentially relevant

here is the following:

                [E]xtraordinary and compelling reasons exist [if] * * * [t]he
                defendant is—

                   (I) suffering from a serious physical or medical condition,

                   (II) suffering from a serious functional or cognitive
                   impairment, or

                   (III) experiencing deteriorating physical or mental health
                   because of the aging process,

                that substantially diminishes the ability of the defendant to
                provide self-care within the environment of a correctional
                facility and from which he or she is not expected to recover.

U.S.S.G. § 1B1.13 cmt. 1(A)(ii). Kyger argues that his asthma is a serious medical

condition from which he is not expected to recover, and that it substantially diminishes


                                                3
Case 1:19-cr-00077-WJM Document 53 Filed 07/17/20 USDC Colorado Page 4 of 7




his ability to provide self-care within the environment of a correctional facility because

he cannot socially distance in prison. (ECF No. 47 at 19–20.)

       Assuming for the sake of argument that Kyger’s asthma is sufficiently “serious”

for purposes of subparagraph (I), Kyger is nonetheless misreading the “ability . . . to

provide self-care” clause. 2 Kyger essentially reads the policy statement backwards,

where it is “the environment of a correctional facility” that “diminishes the ability of the

defendant to provide self-care” for his or her “serious physical or medical condition.”

But the causal chain in the policy statement flows in the other direction. It is the serious

condition that must substantially diminish the ability to provide self-care in prison. There

is nothing about asthma itself that diminishes Kyger’s ability to care for himself in prison.

Thus, this part of the policy statement does not apply. 3

       The same policy statement, however, contains a safety valve for unexpected

circumstances specific to the inmate: “[E]xtraordinary and compelling reasons exist [if]

* * * [a]s determined by the Director of the Bureau of Prisons, there exists in the

defendant’s case an extraordinary and compelling reason other than, or in combination

with, the reasons [explicitly set forth].” Id. cmt. 1(D). Under this authority, the presence

of COVID-19 and the inability to socially distance within the prison environment is

conceivably an “extraordinary and compelling reason,” in combination with Kyger’s

alleged susceptibility to a severe infection due to asthma.


       2
        He may also be misreading the “not expected to recover” clause, but the Court need
not address that under the circumstances.
       3
        The Court recognizes that other courts have accepted Kyger’s interpretation. See
United States v. Amarrah, 2020 WL 2220008, at *6 (E.D. Mich. May 7, 2020); United States v.
Atkinson, 2020 WL 1904585, at *3–4 (D. Nev. Apr. 17, 2020); United States v. Esparza, 2020
WL 1696084, at *3 (D. Idaho Apr. 7, 2020). For the reasons explained above, the Court
disagrees with these decisions.


                                              4
Case 1:19-cr-00077-WJM Document 53 Filed 07/17/20 USDC Colorado Page 5 of 7




       The question, then, is whether Kyger’s asthma creates a large enough risk of

serious symptoms or death, should he contract COVID-19. The Centers for Disease

Control and Prevention (“CDC”) currently lists “Asthma (moderate-to-severe)” as a

condition that “might” place a person “at an increased risk for severe illness from

COVID-19,” in contrast to other conditions (e.g., chronic obstructive pulmonary disease)

which unequivocally place someone at increased risk. CDC, “People of Any Age with

Underlying Medical Conditions,” at https://www.cdc.gov/coronavirus/2019-ncov/need-

extra-precautions/people-with-medical-conditions.html (last updated June 25, 2020)

(“CDC Guidance”).

       Kyger offers the following evidence to prove that his asthma is sufficiently severe:

       •      a record of an October 14, 2011 emergency room visit for persistent

              cough, which the physician diagnosed as bronchitis (attributed to smoking)

              and prescribed an inhaler, an oral corticosteroid, and antibiotics (ECF No.

              47-7); and

       •      a record of January 9, 2020 visit with a BOP physician where Kyger

              requested “an inhaler prior to exercise”—which the physician prescribed,

              but noted, “Don’t use daily (This is a RESCUE inhaler). . . . Inhale 2 puffs

              (two minutes apart) by mouth four times daily AS NEEDED to

              prevent/relieve asthma attack” (ECF No. 52-1 at 2, 6).

       These documents do not show that Kyger has “moderate-to-severe” asthma, as

those conditions are classified by the CDC. The CDC uses the asthma severity

classifications established by National Asthma Education and Prevention Program

(a program within the National Heart, Lung and Blood Institute, a division of the National

Institutes of Health). See 42 U.S.C. § 285b-7b; see also National Asthma Education

                                             5
Case 1:19-cr-00077-WJM Document 53 Filed 07/17/20 USDC Colorado Page 6 of 7




and Prevention Program (NAEPP), at https://www.nhlbi.nih.gov/science/national-

asthma-education-and-prevention-program-naepp (last visited July 16, 2020). For initial

diagnoses, the classifications are as follows:

Classification                  Days with symptoms            Nights with symptoms

Mild intermittent               ≤2/week                       <2/month

Mild persistent                 >2/week, but <1 time/day      >2/month

Moderate persistent             Daily                         >1/week

Severe persistent               Continual                     Frequent


See Seymour G. Williams et al., “Key Clinical Activities for Quality Asthma Care:

Recommendations of the National Asthma Education and Prevention Program,”

Morbidity and Mortality Weekly Report: Recommendations and Reports, Mar. 28, 2003

(vol. 52, no. RR-6), at 4 (table 2), available at https://www.cdc.gov/mmwr/PDF/rr/

rr5206.pdf (last accessed July 16, 2020).

       “After the patient’s asthma is stable, severity is subsequently classified according

to the level of medication required to maintain treatment goals.” Id. at 4. In that context,

the classifications are as follows:

Classification                  Daily medication              Quick relief medication

Mild intermittent               No daily medicine needed      As needed

Mild persistent                 Low-dose inhaled steroids     As needed

Moderate persistent             Low-to-medium-dose            As needed
                                inhaled steroids
Severe persistent               High-dose inhaled steroids    As needed


See id. at 5 (table 3).



                                             6
Case 1:19-cr-00077-WJM Document 53 Filed 07/17/20 USDC Colorado Page 7 of 7




       These definitions show that Kyger’s asthma is likely “mild intermittent,” or “mild

persistent” at worst. More specifically, applying the above classifications to Kyger, he

has put forward no evidence that he has ever been prescribed inhaled steroids (of any

dosage) to be taken on a daily basis. To the contrary, his most recent inhaler

prescription says, “Don’t use daily . . . .” (ECF No. 52-1 at 6.) Thus, he is not someone

with “moderate-to-severe” asthma who “might” be at greater risk of a severe case of

COVID-19. CDC Guidance, supra.

       Accordingly, the presence of COVID-19 and the inability to socially distance

within the prison environment is not, in Kyger’s case, an “extraordinary and compelling

reason” to consider reducing his sentence. U.S.S.G. § 1B1.13 cmt. 1(D). Thus,

resentencing Kyger to time served would not be “consistent with applicable policy

statements issued by the Sentencing Commission.” 18 U.S.C. § 3582(c). The Court

therefore need not evaluate whether reducing Kyger’s sentence to time served would be

justifiable under the 18 U.S.C. § 3553(a) factors.

                                    III. CONCLUSION

       For the reasons set forth above, Kyger’s Motion for Compassionate Release

(ECF No. 47) is DENIED.


       Dated this 17th day of July, 2020.

                                                 BY THE COURT:



                                                 ______________________
                                                 William J. Martinez
                                                 United States District Judge




                                             7
